DETAILED ACTION
Status of Claims
Claims 1-5, 7, 10-15, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 September 2021 was considered by the examiner.

Response to Arguments
103 Rejection: 
	Applicant’s arguments have been considered and are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1 recites the limitation “selectively enable and disable a second NFC driver”. The original disclosure does not disclose the method or algorithm used to perform the claimed selective enablement of disablement of driver. Paragraph [0067] simply states that the NFC TEE driver 301 electively enables and disables NFC kernel driver 205. Additionally, Paragraph [0078] simply states the NFC TEE driver 301 may selectively disable the unsecure channel through the NFC service kernel driver 206.   The original disclosure does not adequately describe how the driver is selectively enabled and disabled but rather simply states that it is selectively enabled and disabled. Therefore, as the claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, claim 1 and all claims dependent on claim 1 must be rejected under 35 USC 112(a).
Claim 11 recites similar claim language to claim 1: “selectively enable and disable a second NFC driver”. Thus, claim 11 and all claims dependent on claim 11 are rejected under 35 USC 112(a) similarly to claim 1 as described previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 11138027 B2) in view of Fair (US 9390034 B1). 

In regards to Claims 1 and 11, Li discloses:
A mobile communications device comprising: a near field communications (NFC) port; a processor, and a memory containing instructions, which when executed by the processor, cause the mobile communications device to: implement a kernel space (See Li: Fig. 1B – Operating System Kernel contained within a Rich Execution Environment), 
execute a trusted application within a trusted execution environment (TEE) for processing protected data (See Li: Figure 1B – Trusted application forwarding data to an HCE-CA contained within a Trusted Execution Environment), 
wherein the TEE is separate from the kernel space (See Li: Figure 1B – The Trusted Execution environment is separated from the Rich Execution Environment in which the kernel space is implemented); and 
execute an NFC driver within the TEE (See Li: Figure 1B – Trusted NFCC driver contained within the Trusted execution environment), 
the NFC driver configured to: communicate through a secure channel between the trusted application and the NFC port (See Li: col. 8, lines 58-68 and col. 9, lines 1-4 – “the NFCC driver sends the received data to a trusted NFC service framework (NFC Service Framework) in the TEE environment, and the NFC Service Framework in the TEE environment forwards the data to a route management module (Route management Module, also marked as Route-TA in the  
such that the protected data being exchanged across the secure channel are inaccessible to other processes being executed in the kernel space (See Li: col. 8, lines 58-68 and col. 9, lines 1-4 – “the NFCC driver sends the received data to a trusted NFC service framework (NFC Service Framework) in the TEE environment, and the NFC Service Framework in the TEE environment forwards the data to a route management module (Route management Module, also marked as Route-TA in the present invention). The route management module (Route-TA) in the TEE distributes (that is, routes) the data to a TA in the TEE or a CA in the REE. In FIG. 1B, after receiving data, an NFC controller sends the data to a route management module in a TEE by using a trusted NFCC driver in a trusted operating system kernel in the TEE, and the route management module in the TEE distributes the data to a TA in the TEE or a CA in the REE”, See Li: Figure 1B – Trusted NFC driver facilitates communication between the trusted application and the NFCC chip independently from the operating system kernel thus operations performed on the operating system kernel would not have access to data being exchanged via the Trusted NFCC driver), and

However, Li fails to explicitly disclose:
selectively enable and disable a second NFC driver executing in the kernel space and providing a non-secure channel through the second NFC driver.

However, in a similar field of endeavor, Fair discloses:
Enable and disable a second driver executing in a kernel space providing a non-secure channel through the second driver (See Fair: col. 13, lines 52-58 – “For example, SCSI target management daemon 340 may transmit a message to SCSI kernel driver 305 to prompt SCSI kernel driver 305 to enable virtual driver 307A. Enabling the opened virtual driver 307A allows SCSI command packets 312 received from one or more of initiator hosts 101 and 102 to be written to and/or queued in the opened virtual driver 307A”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to enable/disable the second driver executing in a kernel space as disclosed by Fair using communications received by the NFC driver contained within a TEE disclosed Li increasing the overall security of the invention by ensuring that the second driver is only enabled/disabled using securely produced commands/communications that originate from a TEE.

Claims 2-3, 10, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fair in further view of Francis (US 20180165673 A1).

In regards to Claims 2 and 12, the combination of Li and Fair discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the protected data is encrypted by the trusted application prior to transmission to the NFC port

However, Francis discloses:
wherein the protected data is encrypted by the trusted application prior to transmission to the NFC port (See Francis: Para. [0094] – “the security-endorsed data is a One Time Code digitally .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the data encryption by a trusted application prior to transmission as disclosed by Francis to encrypt the transmitted data disclose by the combination of Li and Fair, increasing the overall security of the invention by ensuring that transmitted data is encrypted and unable to be easily deciphered if intercepted by malicious actors

In regards to Claims 3 and 13, the combination of Li, Fair, and Francis discloses:
The mobile communications device of Claim 1, wherein the processor is further operable to execute an interface for receiving encrypted sensitive data from an external source and transmitting the encrypted sensitive data to the trusted application (See Francis: Para. [0030] – “the trustlet is responsive to said request from the contactless-transaction application to communicate with the applet via said secure channel to generate security-endorsed data whose security-endorsement can be validated by the external device, and to return the security-endorsed data to the contactless-transaction application; and”).

In regards to Claims 10 and 20, the combination of Li, Fair and Francis discloses:
The mobile communications device of Claim 1, wherein the protected data comprises encrypted protected data transmitted to the NFC driver and the NFC driver is further operable to decrypt the encrypted protected data prior to transmission to the NFC port (See Francis: Para. [0094] – “However, the security endorsement may take many different forms, typically involving measures such as encryption, digital signature, provision of a shared secret, and so on.”).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fair in further view of Francis and Kim et al. (US 20170068953 A1).

In regards to Claims 7 and 17, the combination of Li, Fair, and Francis discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the protected data comprises an application protocol data unit (APDU)

However, in a similar field of endeavor, Kim discloses:
wherein the protected data comprises an application protocol data unit (APDU) (See Kim: Para. [0303] – “function transmits a token and a token cryptogram through a communication module (e.g., NFC), using a message specification related to a POS terminal (reader), e.g., application protocol data unit (APDU).” – Kim discloses that the transmitted data comprises an APDU).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the APDU disclosed by Kim within the data transmitted by the combination of the Li, Fair, and Francis increasing the overall security system by leveraging the inherent security benefits of an APDU.

In regards to Claims 8 and 18, the combination of Li, Fair,  Francis, and Kim discloses:
The mobile communications device of Claim 7, wherein the APDU comprises payment credentials for a credit transaction (See Kim: Para. [0169] – “In an embodiment of the present disclosure, the payment applet is capable of creating payment information (e.g., a token, a token cryptogram”, See Kim: Para. [0303] – “function transmits a token and a token cryptogram through a communication module (e.g., NFC), using a message specification related to a POS terminal (reader), e.g., application protocol data unit (APDU).” – Kim discloses that the .

Claim 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fair in further view of Francis, Kim and Chang (US 20200126064 A1).

In regards to Claims 4 and 14, the combination of Li, Fair, Francis, and Kim discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the memory further comprises instructions, which when executed by the processor, cause the mobile communications device to: execute a host card emulator (HCE) for managing transactions through the NFC port; and execute the second NFC driver for exchanging non-protected data between the NFC port and the HCE.

However, in a similar field of endeavor, Chang discloses:
wherein the memory further comprises instructions, which when executed by the processor, cause the mobile communications device to: execute a host card emulator (HCE) for managing transactions through the NFC port; and execute the second NFC driver for exchanging non-protected data between the NFC port and the HCE (See Chang: Para. [0022] – “According to a third aspect, a terminal is provided. The terminal is used as a first terminal and includes a near field communication NFC chip, a power management unit PMU, and a main processor, and a first security element SE is disposed in or a host-based card emulation HCE application is run on the main processor. The NFC chip is configured to: when the main processor is powered off, receive an application selection instruction sent by a second terminal, where the application selection instruction is used to instruct to process an NFC service by using an application in the first SE or the HCE application. The NFC chip is further configured to send a power-on trigger 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the HCE of Chang in combination with the driver program of the combination of Li, Fair, Francis, and Kim in order to decrease manufacturing cost of the invention by leveraging Host-based card emulation via HCE thus removing the need to include a physical secure element within the invention for performing NFC transactions .

In regards to Claims 6 and 16, the combination of Li, Fair, Francis, Kim, and Chang discloses:
The mobile communications device of Claim 3, wherein the interface comprises a host card emulator (HCE) (See Chang: Para. [0022] – “According to a third aspect, a terminal is provided. The terminal is used as a first terminal and includes a near field communication NFC chip, a power management unit PMU, and a main processor, and a first security element SE is disposed in or a host-based card emulation HCE application is run on the main processor. The NFC chip is configured to: when the main processor is powered off, receive an application selection instruction sent by a second terminal, where the application selection instruction is used to instruct to process an NFC service by using an application in the first SE or the HCE application. The NFC chip is further configured to send a power-on trigger signal to the PMU.” – Chang discloses an HCE executed on a processor for managing data handled by a NFC device.).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Fair, Francis, Kim and Choudha et al. (US 20190182452 A1).

In regards to Claims 5 and 15, the combination of Li, Fair, Francis, and Kim discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the NFC driver executing in the TEE has a higher privilege than the second NFC driver executing in the kernel space.

However, in a similar field of endeavor, Choudha discloses:
wherein the NFC driver executing in the TEE has a higher privilege than the second NFC driver executing in the kernel space (See Choudha: Para. [0089] – “in some examples, a display HAL application (not shown) or the application itself may output a flag to display driver 48 that selectively enables or disables display driver 48 from using information of user activity”).

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to use the selective enabling/disabling capabilities of Choudha in order to selectively enable and disable the NFC drivers of the combination of Li, Fair, Francis, and Kim in order to increase the overall security of the system by ensuring that data travelling through each secure channel cannot mistakenly be sent to the wrong NFC port.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Fair, Francis, Kim, and Brickell (US 20180287802 A1)

In regards to Claims 9 and 19, the combination of Li, Fair, Francis, and Kim discloses the mobile device of claim 3 but fails to explicitly disclose:
wherein the TEE is associated with a certificate accessible by an external device through the interface to verify the TEE with a root certificate authority.

However, in a similar field of endeavor, Brickell discloses:
wherein the TEE is associated with a certificate accessible by an external device through the interface to verify the TEE with a root certificate authority (See Brickell: Para. [0090] – “causing a trusted third party application to execute within the trusted execution environment; … determining, by the trusted third party application, a policy of the verifier; encoding, by the trusted third party application, the policy into a trusted third party anonymous certificate for the signed public key; issuing, by the trusted third party application, the trusted third party anonymous certificate without including identification information of the client platform; and sending, by the trusted third party application, the trusted third party anonymous certificate to the user client attestation application.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the certificate associated with a TEE of Brickell in the NFC enabled device of the combination of Li, Fair, Francis, and Kim in order to increase the overall security of the system by enabling a third party to verify the integrity of the TEE through the use of a verifiable certificate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartels (US 20190138701 A1) discloses mobile terminal/deice containing a secure elements configured to transmit data in the form of protected/secure interactions using cryptographic methods such as one-way functions.
Hong (US 20170132618 A1) discloses a mobile device containing a TEE containing sensitive information such as a key pair as well as a NFC communications port configured to transmit data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICHOLAS K PHAN/Examiner, Art Unit 3685                      

                                                                                                                                                                                                                                                                            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685